Citation Nr: 1532624	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-02 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a combined rating in excess of 30 percent for a right knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The appellant is a Veteran who had active duty service from September 1962 to April 1983.  This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  It is now in the jurisdiction of the Winston-Salem, North Carolina RO.

In May 2012, the Board remanded the issue of entitlement to a rating in excess of 10 percent for internal derangement of the right knee for further development.  In February 2013, the Appeals Management Center granted service connection and a separate 20 percent rating for residuals of a right knee torn meniscus.

In January 2014, the Board limited the issue to entitlement to a rating in excess of 10 percent for internal derangement of the right knee, and denied the appeal as to such issue.  The Veteran appealed the Board's decision, in part, to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the Court issued an Order granting a Joint Motion for Partial Remand (Joint Motion) by the parties, vacating the decision with respect to the issue described above, and remanding the matter to the Board for further action.  In October 2014, the Board remanded the issue to the RO for additional development.  [On the prior occasions the Board's decisions were by Veterans Law Judges other than the undersigned.  The case has now been reassigned to the undersigned.]

The Board has now recharacterized the issue on appeal, as shown on the preceding page, to contemplate the entirety of the Veteran's service-connected right knee disability.  As discussed in the February 2015 supplemental statement of the case (SSOC), the Veteran's right knee disability is currently rated in a manner that contemplates symptoms with application of Diagnostic Codes in combinations such that it is not feasible or appropriate to analyze one right knee disability rating assignment without analyzing it together with the other right knee disability rating assignment.  The February 2015 SSOC explains that the Veteran now has two separate ratings for his right knee disability:  A 20 percent rating contemplating both  (1) dislocated semilunar cartilage and (2) limitation of flexion to no more than 30 degrees, and separate 10 percent rating contemplating limitation of extension to no further than the 10 degree positon.  The somewhat confusing combination of ratings requires consideration of the complete knee disability to appropriately scrutinize either rating (to include with respect to overlapping symptomatology and pyramiding concerns), and the Board notes that the February 2013 rating decision (that established the current combination of two separate right knee ratings) was issued in the course of the Veteran's current appeal for increased compensation for his right knee.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the Court granted a Joint Motion for Partial Remand in August 2014.  The parties agreed that the Board failed to provide an adequate statement of reasons or bases as to whether, in light of the June 2012 VA examiner's implication that providing the additional loss of range of motion due to pain on use required measurements before and after a flare-up or prolonged use, additional examination was required under the statutory duty to assist.  See Daves v. Nicholson, 21 Vet. App. 46, 51 (2007) ("[w]here the medical examiner specifically states that a medical opinion cannot be provided without information not currently available, the Secretary's duty to assist requires that the Secretary determine whether that information may be reasonably obtained, and if so, make efforts to obtain it and seek an additional medical opinion which considers the relevant information").  The Court agreed that the Board must "reexamine the evidence of record, seek any other evidence the Board feels is necessary and issue a timely, well-supported decision in this case."  Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991).

The Board's October 2014 remand directed that the Veteran be afforded a new updated VA examination to evaluate the severity of the right knee disability.  The resultant January 2015 VA examination report indicates that the Veteran's right knee "pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time," but then indicates that the VA examiner was unable to describe the impact of the limitation upon range of motion: "unable to speculate on rom [range of motion] change because that would be mere speculation."  The VA examiner similarly reported an inability to express functional loss due to flare-ups in terms of range of motion.

Repetitive use testing of the right knee revealed the same range of motion results observed before and after repetitive use during the examination, but the VA examiner reported additional function loss due to pain and lack of endurance.  The VA examiner also indicated that the examination was not being conducted immediately after repetitive use over time, but that the examination supported the Veteran's statements concerning functional limitation with repeated use over a period of time due to pain, weakness, lack of endurance, and incoordination.  However, the VA examiner remarked: "unable to speculate on rom [range of motion] change because that would be mere speculation" as the examination was not conducted following such a period of repetitive use.

The January 2015 VA examiner indicated both that "[t]he examination supports the Veteran's statements describing functional loss with repetitive use over time" and that "[t]he examination supports the Veteran's statements describing functional loss during flare-ups."  The Veteran reported that during flare-ups "I can't walk around, I had to ice it down 3 times a day this weekend.  When I get around, [i]t swells real big."  This description essentially matches the Veteran's general description of functional impairment apart from  repetitive use or flare-ups, such as: "I can't do anything except sit and ice it down" and "I can't squat [down] and can't walk or stand for long periods of time."  Regarding flare-ups, the Veteran reported that "severe" flare-ups occur "every 5-6 days" and last for a "couple of days."  The examiner found that the examination supported the Veteran's statements and that "pain, weakness, fatigability," and "[l]ack of endurance" do "significantly limit functional ability with flare-ups."

The evidence indicates that the January 2015 VA examiner believed that the Veteran suffers additional limitation during flare-ups and periods of repetitive use, perhaps including further limitation of range of motion, beyond that shown in the clinical findings of the January 2015 VA examination report.  However, the VA examination report leaves the Board in the same position as was discussed with concern by the parties in the Joint Motion.  In the Joint Motion, the parties focused upon the prior June 2012 VA examination report's finding that the Veteran may have additional limitation of motion of the right knee beyond what was demonstrated during the examination because the examination did not take place "after prolonged use."  The Joint Motion found that "in light of the examiner's implication that providing the additional loss of range of motion due to pain required measurements before and after a flare-up or prolonged use," the Board must explain why it did not find that "additional examination was required under the statutory duty to assist."  The new January 2015 VA examination report leaves the Board in substantially the same position, with the January 2015 VA examiner indicating that the Veteran experiences functional loss following longer periods of repetitive use and during flare-ups while also indicating that quantifying the additional loss of range of motion could not be done on the basis of the examination (because it was not conducted during a flare-up or following a period of repetitive use) without resort to speculation.

The Board seeks completion of development of evidence that will permit an informed appellate review that satisfies the concerns discussed in the Joint Motion.  The Joint Motion cited language in Daves v. Nicholson, 21 Vet. App. 46, 51 (2007) discussing that when the VA examiner indicates that there is insufficient information for a finding, "the Secretary's duty to assist requires that the Secretary determine whether that information may be reasonably obtained, and if so, make efforts to obtain it...."  While it may not be possible to predict a flare-up (so as to schedule an examination for such time), and the Veteran's descriptions of additional functional loss during flare-ups are not clearly distinguished from similar description of the general functional loss at times when there is no flare-up, the Board finds that an attempt to solicit information from the Veteran may accomplish the development necessary for a fully informed appellate review in compliance with the terms of the Joint Motion.  

The Board is mindful of the additional delay to the final resolution of this issue on appeal.  However, such development is necessary in light of the parties' concerns expressed in the Joint Motion and the current state of the evidentiary record.  To comply with the Joint Motion and the caselaw cited therein, the Board must ensure that reasonable efforts are taken to obtain the pertinent information regarding the Veteran's currently unspecified additional functional loss (such as further limitation of right knee motion) beyond what was observed during his VA examinations, because both VA examiners suggested that an unspecified degree of additional limitation may be reasonably consistent with the disability picture found.

The Board also notes that there may be some confusion regarding the current combination of right knee disability ratings.  The partial grant of the Veteran's appeal for increased right knee disability compensation in the February 2013 RO rating decision resulted in two simultaneous and separate ratings now in effect for right knee disability.  There is currently a 20 percent rating for "torn meniscus" under Diagnostic Code 5258, and a 10 percent rating for "internal derangement, right knee" now rated under Diagnostic Code 5260-5010.  It appears that at the time of the February 2015 SSOC, the AOJ was uncertain as to whether the 20 percent rating was subject to review as part of this appeal; the Board has now determined that all of the Veteran's service-connected right knee disability is included in this appeal, and this determination may clarify that the AOJ should review the entirety of the right knee disability rating combinations during the processing of this remand.  The Board observes that the February 2015 SSOC describes that the 20 percent rating contemplates both (1) dislocated semilunar cartilage with frequent episodes meeting the criteria for a 20 percent rating and also (2) limitation of flexion meeting the criteria for a 20 percent rating; in the AOJ's combining operation, these two 20 percent disabling manifestations are treated as overlapping symptomatology to result in a single 20 percent rating (to avoid pyramiding).  The SSOC explains that the separate 10 percent rating is for limitation of extension.  See VAOGCPREC 9-2004 (September 2004)).  

As the Board has now clarified that both right knee ratings are included in the issue on appeal, the AOJ shall now have the opportunity to review the entirety of the Veteran's right knee disability rating combinations.  Currently, the AOJ has combined the right knee ratings in a manner in which it appears that the AOJ actually concluded that the meniscus symptoms are 20 percent disabling, the limitation of flexion is 20 percent disabling, and the limitation of extension is 10 percent disabling.  The lower rating for limitation of extension was included in the combined rating, while the higher flexion rating was muted (excluded from the combination of ratings) as it was considered to be overlapping with/contemplated by the meniscus rating's symptomatology.  In light of the Board now clarifying that the complete service-connected right knee disability is included for review in the issue on appeal, other configurations of the ratings may be available and for consideration in the AOJ's readjudication of this matter.  The AOJ may now consider whether another appropriate characterization of the combination of ratings may be more appropriate and favorable to the Veteran.  For instance, the AOJ may consider whether the flexion limitation rating (rather than the extension limitation rating) might be separately expressed in the right knee rating combination, with the extension limitation rating (rather than the flexion limitation rating) muted (excluded from the combination of ratings) as overlapping with the meniscus symptoms.  The AOJ is asked to clearly explain its assignment of right knee rating combinations, including which symptoms are contemplated by each rating assigned and which symptoms are deemed overlapping/redundant manifestations to avoid pyramiding.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should send the Veteran a letter (with copy to his representative) requesting that he provide a written description of the details of his right knee symptoms and limitations during flare-ups and following periods of repetitive use, responding to the questions listed below.  The AOJ should inform the Veteran that he may submit lay statements from witnesses describing the right knee symptoms and limitations during flare-ups and following periods of repetitive use.  The letter should inform the Veteran that he must respond to these questions concerning the development and clarification of the evidentiary record in this case.  The information provided should respond to the following:
a)  Has the Veteran ever received medical treatment or evaluation of his right knee disability during an exacerbation of symptomatology from a flare-up or following a period of repetitive use?  If so, identify the location and the provider of the medical evaluation or treatment, and if a report has not been submitted for the record, submit one, or request VA to obtain it on the Veteran's behalf.

b)  How far can the Veteran bend (flex) the right knee during flare-ups and following repetitive use?

c)  To what degree can the Veteran straighten (extend) the right knee during flare-ups and following repetitive use?

d) How far can the Veteran walk during right knee flare-ups and following periods of repetitive use?

e) The Veteran reported to the January 2015 VA examiner that he uses a cane and a brace constantly; is he still able to walk with the assistance of such aids during flare-ups or following repetitive use?

f) How frequently does the Veteran experience flare-ups and worsened symptomatology of the right knee that result in limitation greater than the observed limitations the Veteran was experiencing on January 2015 VA examination?  How long do the exacerbations last?  (The January 2015 VA examination report shows that the Veteran reported "severe" flare-ups for 2 of every 5 to 6 days, but the noted description of symptoms during the flare-ups was not clearly distinguishable from the symptoms described outside of flare-ups and observed during the VA examination.)

g) The Veteran is asked to clearly identify any and all functional limitations he experiences during right knee flare-ups that are more severe than what he was experiencing during the January 2015 VA examination, and to clearly identify how frequently those exacerbations occur and how long they last.

The Veteran must be afforded the full one year period of time provided by regulation to respond.  If he responds but the response is incomplete, the AOJ must advise him that his response was incomplete, and that compliance with all requests is necessary, and afford him opportunity to do so.  The AOJ must ensure that the Veteran's responses are documented in the claims-file and available for review.  If he fails to respond to this request for information within one year, it must be so noted in the record.

2.  After the development directed above, and any additional development indicated (including appropriate action to assist the Veteran in obtaining any outstanding medical evidence that may be identified in the response to item #1, above), is completed, the AOJ should then review the record and readjudicate the claim on appeal.  The AOJ is asked to clearly explain its assignment of the right knee rating combinations, including which symptoms are contemplated by each rating assigned and which symptoms are deemed overlapping with ratings muted (excluded from the combination of ratings to avoid pyramiding).  If the benefit sought remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

